DENY, and Opinion Filed August 11, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01004-CV

                          IN RE MEGHAN STEVENSON, Relator

                     On Appeal from the 219th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 219-52561-2014

                            MEMORANDUM OPINION
                         Before Justices Moseley, Fillmore, and Evans
                                 Opinion by Justice Fillmore
       The Court has before it relator’s petition for writ of mandamus contending the trial court

abused its discretion by denying her motion to transfer venue from Collin County to Dallas

County. The facts and the issues are known to the parties so we do not recite them herein.

Based on the record before the Court, we conclude relator has not shown she is entitled to the

relief requested. See TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.

1992) (orig. proceeding). Accordingly, we deny relator’s petition for writ of mandamus.



                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE

141004F.P05